Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-17-00671-CV

                              Rosalinda PEREZ and Stephanie Becerra,
                                           Appellants

                                                   v.

                                ROSEMONT AT BETHEL PLACE,
                                         Appellee

                     From the County Court at Law No. 10, Bexar County, Texas
                                 Trial Court No. 2017-CV-05218
                             Honorable Karen Crouch, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: February 28, 2018

DISMISSED FOR WANT OF PROSECUTION

           In this appeal of an eviction judgment, Appellants’ brief was due on January 11, 2018. See

TEX. R. APP. P. 38.6(a). On January 24, 2018, after no brief or motion for extension of time to file

the brief was filed, we ordered Appellants to show cause in writing not later than February 5, 2018,

why this appeal should not be dismissed for want of prosecution. See id. R. 38.8(a). We warned

Appellants that if they failed to show cause in writing as ordered, we could dismiss this appeal

without further notice.
                                                                                 04-17-00671-CV


       To date, Appellants have filed no response to our January 24, 2018 order. We dismiss this

appeal for want of prosecution. See id. R. 38.8(a)(1), 42.3(b).

                                                 PER CURIAM




                                               -2-